                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                 Case No. 2:19-cr-20140-1
                     Plaintiff,
                                                 HONORABLE STEPHEN J. MURPHY, III
 v.

 NICHOLAS GERARD DIEDO,

                     Defendant.
                                         /

                    OPINION AND ORDER DETAILING
              FINDINGS OF FACT AND CONCLUSIONS OF LAW

      The Court conducted a stipulated bench trial via video conferencing technology

in the present case. All parties attended virtually. Defendant Nicholas Gerard Diedo

was present and represented by counsel. At the bench trial, Defendant affirmed he

understood his rights and he knowingly waived, in writing, his right to trial by jury.

See also ECF 40, PgID 262.

      After the bench trial, the Court found Defendant not guilty only by reason of

insanity ("NGRI") for violating 18 U.S.C. § 844(i), use of fire to commit a felony.

Consistent with Federal Rule of Criminal Procedure 23(c), the Court will detail its

specific findings of fact and conclusions of law below.

                         PROCEDURAL BACKGROUND

      Defendant was indicted for violating 18 U.S.C. § 844(i). ECF 10; 37 (explaining

that the indictment contained a scrivener's error). Shortly after Defendant's

arraignment, Defendant's counsel moved for a competency examination. ECF 14. The



                                             1
Court granted the motion, ECF 17, and held a competency hearing on June 25, 2020.

At the hearing, Dr. Dawn Graney from the Federal Bureau of Prisons offered

testimony about her psychological examination of Defendant. ECF 27, PgID 89. After

the hearing, Defendant's counsel filed a notice of an insanity defense under Federal

Rule of Criminal Procedure 12.2(a). ECF 26. The Court later entered a stipulated

order that found Defendant competent to stand trial because he "is able to understand

the nature and consequences of the proceedings against him and to assist properly in

his defense." ECF 27, PgID 89.

      Since the competency hearing, Dr. Graney prepared a psychological report of

Defendant related to the insanity issue. See ECF 38, PgID 229. In Dr. Graney's

professional opinion, Defendant suffered from a severe mental disease or defect—

Schizoaffective Disorder, Bipolar type—that made him unable to appreciate the

wrongfulness of his acts when he committed them. Id. at 228, 331–34.

      The Court then held a final pretrial conference on March 9, 2021. At the

conference, the parties agreed Defendant had a legitimate insanity defense and

agreed the Court needed to hold an evidentiary hearing at which Dr. Graney would

testify about her examination of Defendant.

      The Court therefore held an evidentiary hearing on April 14, 2021. At the

hearing, the Court determined Dr. Graney to be a witness under Federal Rule of

Evidence 702 whose expertise and training would help the finder of fact. ECF 38,

PgID 227.




                                         2
      Dr. Graney testified that Defendant was unable to appreciate the wrongfulness

of his acts when he committed them because of a severe mental disease or defect. Id.

at 228, 234. At the end of the hearing, the Court stated that the Federal Rules of

Criminal Procedure are silent about the proper procedure for finding Defendant

NGRI when the parties agree on the outcome.

      After further research on the issue, the Court proposed to conduct a stipulated

bench trial via video conferencing technology because of the COVID-19 pandemic.

ECF 33, PgID 109. The Court later entered a stipulated order in which the parties

agreed to proceed with a stipulated bench trial. ECF 34, PgID 212.

      In practice, successful insanity defenses are rare. Nationwide, only one percent

of criminal defendants raise an insanity defense in felony cases. Henry F. Fradella,

From Insanity to Beyond Diminished Capacity: Mental Illness and Criminal Excuse

in the Post-Clark Era, 18 U. Fla. J.L. & Pub. Pol'y 7, 12 (2007). Cases in which the

Government agrees that a criminal defendant is NGRI are even smaller. With that

in mind, the Court will detail why a stipulated bench trial was the most efficient

procedure for finding Defendant NGRI when all parties and the Court agreed that a

successful insanity defense was the just outcome.

      In general, if a criminal defendant and the Government reach a plea

agreement, then the Court may accept a guilty plea and proceed with sentencing.

Fed. R. Crim. P. 11. But the Federal Rules of Criminal Procedure do not permit a plea

agreement that allows a defendant to plead NGRI. See id. Rather, only one rule

addresses an insanity defense. Fed. R. Crim. P. 12.2. And that Rule simply details



                                          3
the procedures for noticing an insanity defense. Id. All told, the Federal Rules of

Criminal Procedure provide no guidance about the proper procedure for finding a

defendant NGRI when all parties agree that the defendant should be found NGRI.

         Rather, the Insanity Defense Reform Act of 1984 governs the affirmative

defense of insanity for criminal defendants. 18 U.S.C. § 17; see also United States v.

Lasley, 832 F.3d 910, 913 (7th Cir. 2016) ("The Insanity Defense Reform Act of

1984 . . . provides that insanity is an affirmative defense to any federal prosecution.").

As an affirmative defense, insanity will "absolve[] a defendant of liability even if the

defendant is factually guilty." United States v. Odeh, 815 F.3d 968, 980 (6th Cir.

2016).

         At trial, a defendant bears "the burden of proving the defense of insanity by

clear and convincing evidence." 18 U.S.C. § 17(b). "If the issue of insanity is raised by

notice as provided in Rule 12.2 . . . the jury shall be instructed to find, or, in the event

of a nonjury trial, the court shall find the defendant—(1) guilty; (2) not guilty; or (3)

not guilty by reason of insanity." 18 U.S.C. § 4242(b) (all emphasis added). Put

simply, § 4242(b)'s plain text requires a factfinder to issue a special verdict

determining whether a defendant is NGRI.

         Although rare, several District Courts have held stipulated bench trials for

criminal cases in which the parties agree that a defendant is NGRI.1 The procedure

for a stipulated bench trial is simple.



1 See, e.g., United States v. Beatty, 111 F. App'x 820, 821–22 (6th Cir. 2004) (noting
that the NGRI plea was unopposed and the district court found the defendant NGRI
during a bench trial); United States v. Valencia-Mendoza, No. 19-cr-1077, 2020 WL
                                             4
      Before the bench trial, the parties propose stipulated facts and a proposed

inquiry. See Valencia-Mendoza, 2020 WL 2198169, at *1–2; McCarey, 2019 WL

77402, at *1. At the bench trial, the stipulated facts are read into the record. See

Valencia-Mendoza, 2020 WL 2198169, at *1–2. After, the court enters findings of fact

and conclusions of law explaining the defendant is NGRI and then issues a special

verdict. See id. at *3–4.

      At bottom, a stipulated bench trial not only resolves cases more efficiently than

a jury trial, but it also complies with the two relevant statutes. To comply with

§ 17(b), the stipulated facts ensure the criminal defendant has satisfied "the burden

of proving the defense of insanity by clear and convincing evidence." And the bench

trial satisfies the demand of § 4242(b) that a factfinder issues a special verdict

determining whether a defendant is NGRI. In all, a stipulated bench trial adheres to

federal law and is an efficient procedure for the rare case when the parties agree the

defendant should be found NGRI.

                               FINDINGS OF FACT

      The parties stipulated to facts in writing and on the record during trial. ECF

40, PgID 263–65. The parties also offered exhibits into the record, which included

surveillance video of Defendant setting a building on fire, several photographs of the




2198169, at *3–4 (W.D. Tex. May 6, 2020); United States v. McCarey, No. 07-00338,
2019 WL 77402, at *1 (D.D.C. Jan. 2, 2019) (noting that the defendant was NGRI at
a stipulated bench trial); United States v. Evans, No. 4:08-63, 2010 WL 360540, at *1
(D. S.C. Jan. 22, 2010); United States v. Phillips, No. 4:07-cr-00307, 2008 WL 1816422
(E.D. Ark. Apr. 21, 2008).
                                          5
businesses set on fire, and Dr. Dawn Graney's testimony and report about Defendant

regarding his insanity defense. As a result, the Court finds these facts:

      1)   On April 21, 2018 and February 3, 2019, Defendant maliciously set

           fire to buildings in Inkster, Michigan.

      2)   The buildings Defendant set on fire were in a commercial strip

           mall, comprised of several businesses.

      3)   Among the businesses were a nail salon, income tax preparation

           service, a hair braiding business, a salon, and a physician's office.

      4)   The businesses destroyed by the fires affected interstate and

           foreign commerce.

      5)   Defendant confessed to Alcohol, Tobacco, Firearms, and Explosives

           agents that he started the fires with gasoline and road flares.

      6)   Defendant filed a notice of insanity on June 25, 2020.

      7)   Dr. Dawn Graney, Psy.D., examined Defendant's mental condition

           and issued a report.

      8)   Dr. Graney's report detailed that Defendant suffered from a severe

           mental disease or defect, specifically Schizoaffective Disorder,

           Bipolar type, that made him unable to appreciate the wrongfulness

           of his acts when he set the buildings on fire.

      9)   Dr. Graney testified in an evidentiary hearing, at which the Court

           determined her to be a witness whose testimony would assist the




                                          6
            trier of fact under Federal Rule of Evidence 702. She was cross

            examined.

      10) Dr. Graney's testimony repeated the findings in her report that

            Defendant suffered from a severe mental disease or defect—

            Schizoaffective Disorder, Bipolar type—that made him unable to

            appreciate the wrongfulness of his acts when he set the buildings

            on fire.

      11) Defendant and the Government agree with Dr. Graney's report and

            testimony.

                             CONCLUSIONS OF LAW

      The Court will first offer conclusions of law for Defendant's charged offenses.

After, the Court will address Defendants' insanity defense.

I.    Charged Offense

      The indictment charged Defendant with violating 18 U.S.C. § 844(i). ECF 10;

37. The statute penalizes anyone who "maliciously damages or destroys, or attempts

to damage or destroy, by means of fire or an explosive, any building, vehicle, or other

real or personal property used in interstate or foreign commerce or in any activity

affecting interstate or foreign commerce." § 844(i).

      The Court finds the Government has proven beyond a reasonable doubt that

Defendant violated § 844(i). Defendant maliciously destroyed buildings with fire on

April 21, 2018 and February 3, 2019. Those buildings affected interstate and foreign

commerce.



                                           7
II.   Insanity Defense

      Insanity "is an affirmative defense to a prosecution under any Federal statute."

18 U.S.C. § 17(a) (emphasis added). "The defendant has the burden of proving the

defense of insanity by clear and convincing evidence." Id. § 17(b).

      To prove an insanity defense, the defendant must prove "at the time of the

commission of the acts constituting the offense: (1) he suffered from a severe mental

disease or defect, and (2) he was unable to appreciate the nature and quality or the

wrongfulness of his acts as a result of that mental disease or defect." United States v.

Black, 739 F.3d 931, 933 (6th Cir. 2014); see § 17(b).

      Based on the facts presented in the bench trial, the Court finds Defendant has

proven these two elements by clear and convincing evidence. For the first element,

Defendant suffered from a severe mental disease or defect—Schizoaffective Disorder,

Bipolar type—at the time of the crime. And because of the severe mental disease,

Defendant was unable to appreciate the wrongfulness of setting the fires.

      In the end, Defendant has proven both prongs of the insanity defense by clear

and convincing evidence. For those reasons, the Court finds Defendant not guilty only

by reason of insanity.

                                   CONCLUSION

      Because the Court has found Defendant not guilty only by reason of insanity

under § 4242(b)(3), the Court must order Defendant committed to the custody of the

Attorney General for placement in a suitable facility. See § 4243(a). The Court will

schedule a commitment hearing for July 29, 2021. § 4243(c) ("A hearing shall be



                                           8
conducted pursuant to the provisions of section 4247(d) and shall take place not later

than forty days following the special verdict."). The Court will ask the parties to

provide briefing for the commitment hearing detailing whether Defendant's "release

would not create a substantial risk of bodily injury to another person or serious

damage of property of another due to a present mental disease or defect." § 4243(e).

The briefing schedule is detailed below.

      The Court will direct a psychiatrist or psychologist employed by the United

States, under § 4243(b), to examine Defendant and issue a report detailing whether

Defendant "is suffering from a mental disease or defect as a result of which his release

would create a substantial risk of bodily injury to another person or serious damage

to property of another." § 4247(c)(4)(C). The psychiatrist or psychologist must file the

report with the Court and the parties no later than July 6, 2021.

      Last, the parties may propose a stipulated order waiving § 4243(c)'s forty-day

deadline for the commitment hearing. If the parties waive the deadline, then the

Court will reschedule the commitment hearing for a later date and adjust the briefing

schedule and the deadline for § 4243(b) report accordingly.

                                       ORDER

      WHEREFORE, the Court FINDS that Defendant Nicholas Gerard Diedo

NOT GUILTY ONLY BY REASON OF INSANITY of the crimes charged in the

indictment.

      IT IS FURTHER ORDERED that a judgment of NOT GUILTY ONLY BY

REASON OF INSANITY will be ENTERED for Defendant Diedo.



                                           9
       IT IS FURTHER ORDERED that under 18 U.S.C. § 4243(a) Defendant is

COMMITTED to the custody of the United States Attorney General for placement

in a suitable facility.

       IT IS FURTHER ORDERED that a commitment hearing under 18 U.S.C.

§ 4243(c) is SCHEDULED for July 29, 2021.

       IT IS FURTHER ORDERED that under 18 U.S.C. § 4243(b):

             A psychiatrist or psychologist employed by the United

              States,     be   APPOINTED,         AUTHORIZED,         and

              DIRECTED TO EXAMINE the mental condition of

              Defendant;

             The    psychiatrist   or   psychologist   must   EXAMINE

              Defendant at an appropriate federal facility with mental

              health treatment programs and personnel who will

              examine Defendant;

             The    psychiatrist   or   psychologist   must   PREPARE,

              pursuant to 18 U.S.C. § 4247(c)(4)(C), a written report

              evaluating whether Defendant is suffering from a mental

              disease or defect as a result of which his release would

              create a substantial risk of bodily injury to another person

              or serious damage to property of another;

             The psychiatrist or psychologist must FILE the written

              report no later than July 6, 2021 with the Court and



                                            10
             provide copies of the report to Defendant's counsel and the

             attorney for the Government. The report may be used by

             any party for the purposes of a commitment hearing under

             18 U.S.C. § 4243.

      IT IS FURTHER ORDERED that Defendant must SUBMIT a brief for the

18 U.S.C. § 4243 hearing no later than July 13, 2021.

      IT IS FURTHER ORDERED that the Government must RESPOND to the

brief no later than July 19, 2021.

      IT IS FURTHER ORDERED that Defendant may REPLY to the

government's brief no later than July 26, 2021.

      This is a final order that closes the criminal case.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: June 23, 2021

I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 23, 2021, by electronic and/or ordinary
mail.
                                         s/ David P. Parker
                                         Case Manager




                                          11
